PER CURIAM.
These are consolidated interlocutory appeals relating to an order on temporary attorneys’ fees entered March 26, 1980, and an order on temporary support entered July 8, 1980. The basic question on the issue of temporary support is whether sufficient evidence was present in the record of the wife’s need and the husband’s ability to pay $2,500 per month on a temporary basis. In addition, the wife had been given custody of the parties’ minor children and use and occupancy of the parties’ marital home.
The trial court referred the matter to a master who conducted three separate hearings. The parties engaged in bitter battles regarding financial discovery and voluminous evidence was submitted. Under all the circumstances, we conclude that there has been no showing of an abuse of discretion by the trial court and the temporary support order is thus affirmed.
We also affirm the order on temporary attorney’s fees of $10,000. Although the procedure on assessment of the fees is questionable, there was no proper objection thereto. The argument on appeal is that there was no evidence of reasonableness of the fee in accordance with Tanner v. Tanner, 391 So.2d 305 (Fla. 4th DCA 1980). There was no objection on this point, and in fact the record shows counsel’s acquiescence to the amount of the fee.
AFFIRMED.
DOWNEY, ANSTEAD, and BERANEK, 33., concur.